



EXHIBIT 10.8


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into as of
January 7, 2019 (the “Effective Date”), by and between Alta Mesa Services, LP, a
Texas limited partnership (the “Company”), John C. Regan (hereafter “Executive”)
and, solely with respect to Section 41, Alta Mesa Holdings, LP, a Texas limited
partnership (“Alta Mesa”). The Company and Executive may sometimes hereafter be
referred to singularly as a “Party” or collectively as the “Parties.”
WITNESSETH:
WHEREAS, Alta Mesa Holdings, L.P. (the “Parent”), has entered into a
Contribution Agreement by and among High Mesa Holdings, LP, High Mesa Holdings
GP, LLC, Alta Mesa Holdings GP, LLC, Silver Run Acquisition Corporation II and
certain other parties thereto, dated as of August 16, 2017, as the same may be
amended from time to time, pursuant to which Silver Run Acquisition Corporation
II acquired certain of the outstanding equity interests in Parent (the
“Transaction”); and
WHEREAS, effective as of the Effective Date, the Company desires to secure the
employment services of Executive subject to the terms and conditions hereafter
set forth.
NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the premises and mutual covenants contained herein, the Parties hereto agree as
follows:
1.Employment Position and Defined Terms. During the Employment Period (as
defined in Section 4), the Company shall employ Executive, and Executive shall
serve, as Vice President and Chief Financial Officer of the Company. During the
Employment Period, Executive may also serve as the Chief Accounting Officer of
the Company as part of his duties as Chief Financial Officer if so directed at
any time by the Board or the Chief Executive Officer of the Company for no
additional compensation. In the event that Executive is directed to also serve
as the Company’s Chief Accounting Officer, he shall serve in that capacity
during the Employment Period after receiving such direction unless and until
such time that he is notified by the Board or the Chief Executive Officer that
he shall no longer serve as the Chief Accounting Officer as of a specified
effective date, such as, for example and without limitation, the Company’s
decision to hire another employee to serve as its Chief Accounting Officer.
Executive hereby understands, confirms and agrees that for all, or any part of,
the Employment Period, Executive may also assume the role and duties as the
Company’s Chief Accounting Officer as a part of his duties as the Company’s
Chief Financial Officer if he is so directed hereunder. During the Employment
Period, Executive shall also serve in the same positions of employment with AMR
as he does with the Company for no additional compensation. Executive’s
principal place of employment shall be at the main business offices of the
Company in Houston, Texas. Defined terms used in the Agreement that are not
otherwise defined herein when first used are defined in Sections 6(d) and 10(d).


2.Compensation.


(a)Base Salary. The Company shall pay to Executive during the Employment Period
a base salary of Four Hundred Fifty Thousand dollars ($450,000) per year, as
adjusted pursuant to the subsequent provisions of this paragraph (the “Base
Salary”). The Base Salary shall be payable in accordance with the Company’s
normal payroll schedule and procedures for its executives. Nothing contained
herein shall preclude the payment of any other compensation to Executive at any
time as determined by the Board.
(b)Annual Bonus.


(1)In addition to the Base Salary in Section 2(a), for each annual fiscal year
of the Company during the Employment Period (each such annual period being
referred to as a “Bonus Period”), Executive will be eligible to participate in
an annual bonus program established by the Board, under which Executive shall
receive a bonus equal to a percentage of Executive’s Base Salary paid during
each such one-year period (referred to herein as the “Annual Bonus”), such
percentage to be established by the Board in its sole discretion; provided,
however, that the payment of any Annual Bonus will be subject to the Board’s
discretion and made only if Executive has met the pre-established performance
criteria set by the Board for the Bonus Period.


(2)In the event that the Employment Period ends before the end of the Bonus
Period, Executive shall be entitled to a pro rata portion of the Annual Bonus
for that year (based on the number of days in which Executive was employed
during the year divided by 365), as determined based on satisfaction of the
performance criteria for that Bonus Period on a pro rata basis (calculated as if
the final day of the Employment Period were the final day of the applicable





--------------------------------------------------------------------------------





Bonus Period), unless Executive was terminated for Cause or terminated
voluntarily without Good Reason, in any of which events Executive shall not be
entitled to any Annual Bonus for that year.


(3)If Executive successfully meets the performance criteria for a Bonus Period,
the Company shall pay Executive the Annual Bonus amount determined by the Board
within the earlier of: (A) sixty days (60) days after the end of the Bonus
Period or (B) sixty days (60) after the end of the Employment Period.


(c)Compensation in Event of Injury or Sickness. In the event that Executive
becomes injured or suffers a medically determinable physical or mental illness,
as determined by a physician acceptable to both the Company and Executive in the
same manner as provided in the definition of Disability in Section 6(d), during
the Employment Period, Executive shall be entitled to receive continued Base
Salary (as set forth in Section 2(a)) for a period of six (6) months following
the occurrence of such injury or sickness; provided, however, such Base Salary
shall be reduced by any short-term and/or long-term disability income benefits
that are received by Executive under such programs sponsored by the Company (or
an Affiliate) during such 6-month period.


3.Duties and Responsibilities of Executive. During the Employment Period,
Executive shall devote his full working time to (a) the business of the Company
and its Affiliates and (b) performance of the duties and responsibilities
assigned to Executive to the best of Executive’s ability and with reasonable
diligence. In determining Executive’s duties and responsibilities, Executive
shall not be assigned duties and responsibilities that are materially
inconsistent with Executive’s position or positions. This Section 3 shall not be
construed as preventing Executive from (a) engaging in reasonable volunteer
services for charitable, educational or civic organizations, or (b) investing
personal assets in such a manner that will not require a material amount of the
Executive’s time or services in the operation of the businesses in which such
investments are made; provided, however, no such other activity shall conflict
or materially interfere with Executive’s loyalties, duties or responsibilities
to the Company and its Affiliates. Executive shall at all times use his best
efforts to comply in good faith with United States laws applicable to
Executive’s actions on behalf of the Company and its Affiliates. Executive
understands and agrees that Executive may be required to travel from time to
time for purposes of the Company’s business. The Parties agree that Executive’s
principal work location cannot be relocated further than 50 miles from
Executive’s principal work location on the Effective Date, except as mutually
agreed by the Parties.


4.Term of Employment. Executive’s term of employment with the Company under this
Agreement shall be for the period from the Effective Date through the date that
is two (2) years from the Effective Date, unless earlier terminated in
accordance with this Agreement, and if not earlier terminated, this Agreement
will expire upon the date that is two (2) years from the Effective Date.


The period from the Effective Date through the earlier of the second (2nd)
anniversary of the Effective Date and the date of Executive’s termination of
employment with the Company and its Affiliates for whatever reason (the
“Termination Date”) shall be referred to herein as the “Employment Period.”
Notwithstanding the above, Executive agrees to remain available for six months
beyond the Employment Period during normal business hours to provide reasonable
assistance to the Company or its Affiliate in the event that the Company or an
Affiliate become involved in litigation (or another type of dispute or
controversy) regarding matters of which Executive has relevant knowledge
resulting from Executive’s employment with the Company or an Affiliate; provided
that such assistance does not unreasonably interfere with the employment duties
of Executive with another employer following the Termination Date. Such
post-termination assistance shall be provided by Executive in the capacity of an
independent contractor at an agreed-upon, reasonable consulting fee, and shall
not be deemed to create or continue an employee-employer or fiduciary
relationship, or to represent a continuation of this Agreement.
5.Benefits. Subject to the terms and conditions of this Agreement, during the
Employment Period, Executive shall be entitled to all of the following:


(a)Reimbursement of Business Expenses. The Company shall pay or reimburse
Executive for all reasonable travel, entertainment and other business expenses
paid or incurred by Executive in the performance of duties hereunder. The
Company shall also provide Executive with suitable office space, including staff
support, paid parking, and necessary equipment, including but not limited to,
cellular telephone and laptop computer.


(b)Other Employee Benefits. Executive shall be entitled to participate in any
pension, retirement, 401(k), profit-sharing, and other employee benefits plans
or programs of the Company to the same extent as available to other senior
management employees of the Company under the terms of such plans or programs.
Executive shall also be entitled to participate in any group insurance,
hospitalization, medical, dental, health, life, accident, disability and other
employee benefits plans or programs of the Company to the extent available to
other senior management employees of the Company, and their spouses and eligible
dependents, under the terms of such plans or programs including any medical
expense reimbursement account and post-retirement medical program as made
available to other senior management employees of the Company.





--------------------------------------------------------------------------------







(c)Vacation and Holidays. Executive shall be entitled to five (5) weeks of paid
vacation per calendar year (prorated in any calendar year during which Executive
is employed for less than the entire year based on the number of days in such
calendar year in which Executive was employed). Executive shall also be entitled
to all paid holidays and personal days provided by the Company for its key
management employees under the Company’s personnel policy as then effective.
Unused vacation shall not carry over to the following year unless specifically
approved by the Company.


(d)Equity Incentive Awards. Executive shall be eligible to participate in the
Alta Mesa Resources, Inc. 2018 Long Term Incentive Plan (the “LTIP”) or any
other incentive plan sponsored by the Company which provides for equity grants
of incentive awards. The terms and conditions of any equity incentive award
granted to Executive shall be set forth in the incentive plan document and award
agreement governing such award.


(e)Annual Physical. Executive shall be entitled to be reimbursed by the Company
for the full cost of an annual physical examination by a physician (1) selected
by the Company or (2) selected by Executive and approved by the Company.


(f)Key Man or Company-Owned Life Insurance. The Company may, at any time during
the term of this Agreement, apply for and procure as owner, and for its sole
benefit, life insurance on the Executive’s life in such amounts and in such
forms as the Company may select. Executive hereby acknowledges that he will have
no interest whatsoever in any such insurance policy. Executive shall submit to
such medical examinations, supply such information, and execute such documents
as may be reasonably requested by the insurer to obtain any such key man policy.


(g)Tax Planning, Preparation and Advice. Executive shall be entitled to be
reimbursed by the Company for the cost of tax preparation and planning by a
certified financial planner or certified public accountant (1) selected by the
Company or (2) selected by Executive and approved by the Company, provided that
such annual reimbursement shall not exceed $5,000.00.


6.Rights and Payments upon Termination. The Executive’s right to compensation
and benefits for periods after the Termination Date shall be determined in
accordance with this Section 6. Except as otherwise expressly required by law or
as specifically provided in an employee benefit plan or this Agreement, all of
Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts under this Agreement shall cease upon the Termination Date.


(a)Minimum Payments and Vesting. Executive shall be entitled to the following
minimum payments under this Section 6(a), in addition to any other payments or
benefits which Executive is entitled to receive under the terms of any employee
benefit plan or program or Section 6(b):


(1)
unpaid salary for the full calendar month in which the Termination Date occurs;
provided, however, if Executive is terminated for Cause or terminates his
employment voluntarily without Good Reason, Executive shall only be entitled to
receive accrued but unpaid salary through the Termination Date;



(2)
unpaid vacation days for that year which have accrued through the Termination
Date;



(3)
reimbursement of reasonable business expenses that were incurred but unpaid as
of the Termination Date; and



(4)
to the extent Executive participated in any nonqualified deferred compensation
plan or program with vesting criteria, or received any equity incentive grant
that is not fully vested, as of the Termination Date, Executive will
automatically vest as of the Termination Date as follows:



(A)subject to Section 6(c), if Executive is involuntarily terminated by the
Company other than for Cause (and not including death or termination due to
Disability), or if the Executive terminates his employment for Good Reason,
Executive shall become immediately 100% vested in (i) any outstanding awards of
restricted stock, stock options and any other equity incentive awards granted
under the LTIP (or any other equity incentive plan of the Company or AMR) that
vest solely based on the passage of time (with any such awards that vest based
on the attainment of performance-based vesting conditions vesting at the target
level); and (ii) any nonqualified deferred compensation account balance or
benefit; and


(B)if Executive is terminated by the Company for Cause, or voluntarily
terminates his employment without Good Reason, all unvested equity incentive
awards shall be treated in accordance with the terms of the outstanding award
agreement or plan document, as applicable.





--------------------------------------------------------------------------------





Salary and accrued vacation days under this Section 6(a) shall be paid to
Executive within five (5) business days following the Termination Date in a cash
lump sum payment, less applicable withholdings. Business expenses shall be
reimbursed in accordance with the Company’s normal procedures.
(b)Other Severance Payments. In the event that during the Employment Period
(i) Executive’s employment is involuntarily terminated by the Company (except
due to a No Severance Benefits Event), (ii) Executive’s employment is terminated
due to death or Disability, or (iii) Executive terminates his employment for
Good Reason; then in any such event under clause (i), (ii), or (iii), subject to
Section 6(c), the following severance benefits shall be provided to Executive
or, in the event of his death before receiving all such benefits, to Executive’s
Designated Beneficiary following his death:


(1)Additional Payment. The Company shall pay additional compensation as
described in this Section 6(b)(1) (the “Additional Payment”). Subject to
Section  6(c), the Company shall make the Additional Payment to Executive in a
cash lump sum, net of applicable withholdings.


(A)Termination Not Following Change in Control. If the Termination Date does not
occur within the 15-month period immediately following a Change in Control, the
Additional Payment shall be (i) an amount equal to one hundred fifty percent
(150%) of Executive’s Base Salary in effect as of the Termination Date, (ii) an
amount equal to one hundred fifty percent (150%) of the greater of (x) 100% of
the “target” bonus for Executive for the year containing the Termination Date or
(y) the amount of the Annual Bonus paid to the Executive for the year
immediately preceding the year containing the Termination Date, and (iii) an
additional $24,000.00 lump sum cash payment for outplacement services. In such
event, the Additional Payments described in Section 6(b)(1)(C) following a
Change in Control shall be inapplicable for Executive.


(B)Anticipatory Termination. If the Executive incurs an Anticipatory
Termination, he shall be entitled to receive, in addition to the payment
described in Section 6(b)(1)(A) above, an additional amount equal to the sum of
(i) fifty percent (50%) of Executive’s Base Salary as in effect as of the
Termination Date, plus (ii) fifty percent (50%) times the greater of (x) 100% of
the “target” bonus for Executive for the year containing the Termination Date or
(y) the amount of the Annual Bonus paid to the Executive for the year
immediately preceding the year containing the Termination Date (the
“Anticipatory Termination Payment”). In such event, the Additional Payments
described in Section 6(b)(1)(C) following a Change in Control shall be
inapplicable for Executive. The Anticipatory Termination Payment shall be
subject to the Executive executing a second release agreement, as described in
Section 6(c), but covering only the period from the Termination Date until the
date immediately following the Change in Control.


(C)Termination Following Change in Control. If the Termination Date occurs
within the fifteen (15) month period immediately following a Change in Control,
the Additional Payment shall be (i) an amount equal to two hundred percent
(200%) of Executive’s Base Salary in effect as of the Termination Date, (ii) an
amount equal to two hundred percent (200%) times the greater of (x) 100% of the
“target” bonus for Executive for the year containing the Termination Date or
(y) the amount of the Annual Bonus paid to the Executive for the year
immediately preceding the year containing the Termination Date, and (iii) an
additional $24,000.00 lump sum cash payment for outplacement services. In such
event, the Additional Payments described in Sections 6(b)(1)(A) and 6(b)(1)(B)
above shall be inapplicable for Executive.


(2)COBRA Coverage.


(A)In the event that Executive timely elects continuation coverage under any of
the Company’s “group health plans” within the meaning of Treasury Regulations
Section 54.4980B-2 Q/A-1 (collectively, the “Health Plan”) on behalf of himself
and any of his eligible covered dependents (including his spouse) pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), following the Termination Date, the Company shall pay directly or
reimburse Executive for an amount equal to the monthly premium for such COBRA
coverage for each month during which such COBRA coverage is in effect during the
period commencing on the Termination Date and ending upon the earliest of (x)
the date that is eighteen (18) months following the Termination Date, (y) the
date that Executive and Executive’s covered dependents become no longer eligible
for COBRA coverage or (z) the date Executive becomes eligible to receive group
healthcare coverage from a subsequent employer (and Executive agrees to promptly
notify the Company of such eligibility). In all other respects, Executive and
his dependents shall be treated the same as any other qualified beneficiaries
under the Health Plan and COBRA.







--------------------------------------------------------------------------------





(B)If Executive’s eligibility for continued COBRA coverage under the Health Plan
ends due to expiration of the “maximum coverage period” under and within the
meaning of 26 C.F.R. 54.4980B-7 Q/A-4(b), Executive shall be entitled to
continue coverage for himself and his eligible covered dependents (including his
spouse), if any, under the Health Plan (Executive and each such covered
dependent being referred to herein as a “Qualified Beneficiary”) for the period
beginning on the first day following such expiration of eligibility for COBRA
coverage and ending on the second anniversary of the Termination Date or the
earlier date that Executive becomes eligible to receive group healthcare
coverage from a subsequent employer (and Executive agrees to promptly notify the
Company of such eligibility) (the “Extended Coverage”), subject to the Company
or an Affiliate continuing to sponsor a Health Plan for the benefit of the
Company’s employees generally. In order for Executive to be eligible to receive
the Extended Coverage on behalf of himself and any other Qualified
Beneficiaries, Executive and any other Qualified Beneficiary must first exhaust
such individual’s rights to any COBRA coverage available under the Health Plan.
The Parties acknowledge that following expiration of the Extended Coverage,
neither Executive nor any other Qualified Beneficiary will have any right to
elect coverage under the Health Plan. Executive shall, on a monthly after-tax
basis, pay to the Company (or its delegate) the COBRA rate, as then effective,
for each month during the period of Extended Coverage. For purposes of Code
Section 409A, the benefits provided under this Section 6(b)(2)(B) shall be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise excepted from Section
409A, the provision of in-kind benefits during one calendar year shall not
affect in-kind benefits to be provided in any other calendar year.


(C)Executive and Executive’s spouse, if applicable, consent and agree to acquire
and maintain any and all coverage that either or both of them are entitled to at
any time during their lives under the Medicare program or any similar program of
the United States or any agency thereof. Executive and Executive’s spouse
further agree to pay any required premiums for Medicare coverage from their
personal funds.


(D)Notwithstanding Section 6(b)(2)(A) or (B) to the contrary, the Company may
alter the manner in which health benefits are provided to Executive under such
sections following termination of Executive’s employment to the extent the
Company reasonably determines is necessary for purposes of satisfying Code
Section 105(h)(2) or avoiding the imposition of an excise tax on the Company or
any of its Affiliates, provided that such alterations do not materially decrease
coverage or increase the after-tax cost to Executive of such benefits.


(3)Code Section 280G Tax Gross-up. If the Termination Date occurs within two (2)
years after the Effective Date, the Accounting Firm shall determine if any of
the payments or benefits received or to be received by Executive (including,
without limitation, any payment or benefits received in connection with a Change
in Control or Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement), constitute
“parachute payments” within the meaning of Code Section 280G as a result of a
“change in ownership or control,” under and within the meaning of Treasury
Regulation Section 1.280G-1, of AMR or any of its subsidiaries, including the
Company (all such payments and benefits collectively referred to herein as the
“280G Payments”) that are subject to the excise tax imposed under Code Section
4999 (the “Excise Tax”). If the Accounting Firm determines any of the 280G
Payments are subject to the Excise Tax, the Company shall pay to Executive, as
soon as reasonably practicable following such determination but in any event no
later than the end of the year following the year in which the Executive pays
the relevant taxes, an additional amount equal to the sum of the Excise Tax
payable by Executive plus the amount that the Accounting Firm determines is
necessary to put Executive in the same after-tax position (taking into account
all applicable federal, state and local excise, income and other taxes) as if no
Excise Tax had been imposed.


All determinations required to be made under this Section 6(b)(3), including
whether a payment would result in an “excess parachute payment” within the
meaning of Code Section 280G and the assumptions utilized in arriving at such
determination, shall be made by the Accounting Firm. All fees and expenses of
the Accounting Firm shall be paid solely by the Company. The final determination
by the Accounting Firm shall be binding on the Parties absent manifest error.
Executive agrees to reasonably cooperate with the Company to minimize the amount
of any excess parachute payments, including, without limitation, assisting the
Company in establishing that some or all of the payments received by Executive
which are “contingent on a change”, as described in Code Section 280G(b)(2)(A),
are reasonable compensation for personal services actually rendered by Executive
before the date of such change or to be rendered by Executive on or after the
date of such change. Notwithstanding the foregoing, Executive shall not be
required to take any action which his attorney or tax advisor advises him in
writing exposes the Executive to material personal liability.





--------------------------------------------------------------------------------





(4)Other Termination of Employment. For purposes of clarity, in the event that
(i) Executive voluntarily resigns or otherwise voluntarily terminates
employment, except due to death, Disability or for Good Reason, or (ii)
Executive’s employment is terminated due to a No Severance Benefits Event then,
in any such event under clause (i) or (ii), the Company shall have no obligation
to provide the severance benefits described in paragraphs (1), (2) and (3)
(above) of this Section 6(b), except to offer COBRA coverage (as required by
COBRA law) but not at the rate described in paragraph (2). However, Executive
shall still be entitled to the minimum benefits provided under Section 6(a).


(5)No Duplication of Severance Benefits. The severance payments provided under
Section 6(b) shall supersede and replace any severance payments under any
severance pay plan or similar agreement that the Company or any Affiliate
maintains for key management employees or employees generally.


(c)Release Agreement. Notwithstanding any provision of the Agreement to the
contrary, in order to receive the vesting acceleration provided under Section
6(a)(4)(A) or the severance benefits provided under Section 6(b)(1), (2), or
(3), the Executive must first execute an appropriate release agreement (on a
form provided by the Company) whereby the Executive agrees to release and waive,
in return for such vesting acceleration or severance benefits, any claims that
Executive may have against the Company or any of its Affiliates including,
without limitation, for unlawful discrimination (e.g., Title VII of the Civil
Rights Act); provided, however, such release agreement shall not release any
claim or cause of action by or on behalf of the Executive for (a) any payment or
benefit that may be due or payable under this Agreement or any vested benefits
under any employee benefit plan or program or (b) non-payment of salary or
benefits to which Executive is entitled from the Company as of the Termination
Date. The release agreement must be provided to Executive within five (5) days
following the Termination Date, and signed by Executive and returned to the
Company, and any applicable revocation period must have expired, no later than
sixty (60) days following the Termination Date; provided, however, the second
release agreement required for an Anticipatory Termination Payment under Section
6(b)(1)(B) must be provided to Executive within five (5) days following the
Change in Control Date, and signed by Executive and returned to the Company, and
any applicable revocation period must have expired, no later than sixty (60)
days following the Change in Control Date. Any payments to which Executive
becomes entitled pursuant to Section 6(b)(1), shall be paid within ten (10) days
after the executed release agreement (or executed second release agreement with
respect to an Anticipatory Termination Payment) has been timely returned to the
Company for counter-signature and become effective and non-revocable by
Executive under the terms of the release agreement. Notwithstanding anything in
this Agreement to the contrary, to the extent that any severance payments or
benefits provided under Section 6(a)(4)(A) or Section 6(b) are deferred
compensation under Code Section 409A, and are not otherwise exempt from the
application of Section 409A, then, if the period during which Executive may
consider and sign the release agreement spans two calendar years, the severance
payments or benefits will not be made or begin until the later calendar year.


(d)Definitions.


(1)“Accounting Firm” means any nationally recognized, certified public
accounting firm selected by the Company and reasonably acceptable to the
Executive; provided, however, the firm selected must be within the top 20 in the
United States at such time based on annual revenues for certified public
accounting firms in the immediately preceding year.


(2)“Affiliate” means any parent or subsidiary entity of the Company, or any
other entity in whatever form, of which the Company has any direct or indirect
controlling ownership interest or management control, or vice-versa, as
determined by the Company. For purposes of clarity and not limitation, (i)
Riverstone Investment Group LLC, Bayou City Energy Management, LLC, HPS
Investment Partners, LLC, or High Mesa Inc., and their affiliates (other than
AMR or any of its subsidiaries, to the extent considered an affiliate of any
such entity) are not Affiliates for purposes of this Agreement, and (ii) AMR is
an Affiliate of the Company.
(3)“AMR” means Alta Mesa Resources, Inc., a Delaware corporation (formerly known
as Silver Run Acquisition Corporation II) or its successor in interest.


(4)“Anticipatory Termination” means a termination of the Executive’s employment
within the three (3) month period ending immediately prior to the Change in
Control Date (in which the Change in Control is a “change in control event”
within the meaning of Code Section 409A), but only if (a) the Executive’s
employment with the Company was (i) terminated by the Company without Cause or
(ii) terminated by the Executive for Good Reason, and (b) it is reasonably
demonstrated by the Executive that such termination of employment (1) was at the
request of a third party who has taken steps reasonably calculated to effect
such Change in Control or (2) otherwise arose in connection with or anticipation
of such Change in Control.


(5)“Board” means the then-current Board of Directors of AMR, including the
Compensation Committee (the “Compensation Committee”) or another authorized
committee thereof.





--------------------------------------------------------------------------------





(6)“Cause” means any of the following: (A) the Executive’s final conviction by a
court of competent jurisdiction of a felony involving moral turpitude, or
entering the plea of nolo contendere to such felony by the Executive; (B) the
commission by the Executive of a demonstrable act of material fraud, or a proven
and material misappropriation of funds or other property, of or upon the Company
or any Affiliate; (C) the engagement by the Executive, without the written
approval of the Company, in any material activity which directly competes with
the business of the Company or any Affiliate, or which would directly result in
a material injury to the business or reputation of the Company or any Affiliate;
or (D) the breach by Executive of any material provision of this Agreement. With
respect to items (C) and (D) above, in order to constitute “Cause” hereunder,
Executive must also fail to cure such breach within a reasonable time period set
by the Company but in no event less than twenty (20) calendar days after
Executive’s receipt of such notice.
(7)“Change in Control” means and includes each of the following:


(A)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clauses (1) and (2) of subsection (C) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than AMR, any of its
subsidiaries, an employee benefit plan maintained by AMR or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, AMR)
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities of AMR possessing more than 50% of
the total combined voting power of AMR’s securities outstanding immediately
after such acquisition; or


(B)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board together with any new Director(s) (other
than a Director designated by a person who shall have entered into an agreement
with AMR to effect a transaction described in subsections (A) or (C)) whose
election by the Board or nomination for election by AMR’s stockholders was
approved by a vote of at least two-thirds of the Directors then still in office
who either were Directors at the beginning of such two-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or


(C)The consummation by AMR (whether directly involving AMR or indirectly
involving AMR through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of AMR’s assets in any single
transaction or series of related transactions, or (z) the acquisition of assets
or stock of another entity, in each case other than a transaction:


(1)which results in AMR’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of AMR or the person that, as a result of the
transaction, controls, directly or indirectly, AMR or owns, directly or
indirectly, all or substantially all of AMR’s assets or otherwise succeeds to
the business of AMR (AMR or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction; and
(2)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (2) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in AMR prior to
the consummation of the transaction.


Notwithstanding the foregoing, in no event shall the following constitute a
Change in Control: (i) the Transaction or any transactions occurring in
connection therewith or (ii) any initial public offering of any subsidiary of
AMR that owns all or part of AMR’s Midstream Assets (as defined in Section
10(d)(1)) or any other sale or disposition of such Midstream Assets directly or
indirectly by AMR in connection with such initial public offering.
If a Change in Control constitutes a payment event with respect to any amount,
benefit or award (or portion of any amount, benefit or award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (A), (B) or (C) above with respect
to such amount, benefit or award (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of such amount, benefit or
award if such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation Section 1.409A- 3(i)(5).





--------------------------------------------------------------------------------





The Board as in effect immediately prior to the occurrence of a Change in
Control shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control has occurred
pursuant to the above definition, the date of the occurrence of such Change in
Control and any incidental matters relating thereto; provided that any exercise
of such authority in conjunction with a determination regarding whether a Change
in Control is a “change in control event” (as defined in Treasury Regulation
Section 1.409A-3(i)(5)) shall be determined on a basis consistent with such
regulation.
(8) “Change in Control Date” means the effective date of the occurrence of a
Change in Control.


(9)“Code” means the Internal Revenue Code of 1986, as amended or its successor.
References herein to any Section of the Code shall include any successor
provisions of the Code.


(10)“Common Stock” means the Class A common stock of AMR, $0.0001 par value per
share, and any class of common stock into which such common shares may hereafter
be converted, reclassified or recapitalized.


(11)“Designated Beneficiary” means the Executive’s surviving spouse, if any. If
there is no such surviving spouse at the time of Executive’s death, then the
Designated Beneficiary hereunder shall be Executive’s estate after the legal
representative of such estate provides satisfactory evidence thereof to the
Company (or its delegate).


(12)“Director” means a Board member.


(13)“Disability” shall mean that (a) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or last for a
continuous period of not less than 12 months, or (b) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of not less than 12 months, Executive
is receiving income replacement for a period of not less than three months under
an accident and health plan covering employees of the Company. Evidence of such
Disability shall be certified by a physician acceptable to both the Company and
Executive. In the event that the Parties are not able to agree on the choice of
a physician, each shall select one physician who, in turn, shall select a third
physician to render such certification. All reasonable costs directly relating
to the determination of whether Executive has incurred a Disability for purposes
of this Agreement shall be paid by the Company. Executive agrees to submit to
any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether Executive has a
Disability.


(14)“Dispute” means any dispute, disagreement, claim, or controversy arising
from, in connection with, or relating to (a) the employment, or termination of
employment, of Executive, or (b) the Agreement, or the validity, interpretation,
performance, breach or termination of the Agreement.


(15)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(16)“Good Reason” means the occurrence of any of the following without the
Executive’s prior written consent, if not cured and corrected by the Company or
ARM, or either of their successor(s), within 60 days after written notice
thereof is provided by Executive to the Company or its successor, provided such
notice is delivered within 90 days after the occurrence of the applicable
condition or event and that Executive resigns from employment with the Company
within 90 days following expiration of such 60-day cure period: (a) except as
provided below in this definition, the demotion or reduction in title or rank of
Executive with the Company or AMR, or the assignment to Executive of duties that
are materially inconsistent with Executive’s positions, duties and
responsibilities with the Company or AMR, or any removal of the Executive from,
or any failure to nominate for re-election the Executive to, any of such
positions (other than a change due to the Executive’s Disability or as an
accommodation under the American with Disabilities Act), except for any such
demotion, reduction, assignment, removal or failure that occurs in connection
with Executive’s termination of employment for Cause, Disability or death; (b)
the reduction of the Executive’s annual base salary and/or target bonus
opportunity, as compared to his aggregate base salary and target bonus
opportunity as effective immediately prior to such reduction, if such reduction
of base salary and/or target bonus opportunity, on an aggregated basis, is five
percent (5%) or greater of the aggregate base salary and target bonus
opportunity as effective immediately prior to such reduction; or (c) a
relocation of Executive’s principal work location to a location in excess of 50
miles from its then current location. Notwithstanding any provision of this
definition or any other provision of this Agreement to the contrary, the Parties
hereby consent, confirm and agree that any removal or resignation of Executive
from the position or duties as the Chief Accounting Officer of the Company (as
provided in Section 1) at any time, or for any reason, during the Employment
Period, shall not be, and shall not be construed as any part of, a Good Reason
event (as defined above) under this Agreement or otherwise relating to this
Agreement or to Executive’s employment hereunder.





--------------------------------------------------------------------------------







(17)“No Severance Benefits Event” means termination of Executive’s employment by
the Company for Cause.


7.Notice of Termination. Any termination of Executive’s employment by the
Company or the Executive other than for death shall be communicated by Notice of
Termination to the other Party hereto. For purposes of this Agreement, the term
“Notice of Termination” means a written notice which indicates the specific
termination provision of this Agreement relied upon, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and specifies a
Termination Date which, if submitted by Executive, shall be at least thirty (30)
days following the date of such Notice of Termination unless such termination is
for Good Reason (in which case the requirements for a termination due to Good
Reason shall apply); provided, however, that in the event that Executive
delivers a Notice of Termination to the Company, the Company may, in its sole
discretion, change the Date of Termination to any date that occurs following the
date of receipt of such Notice of Termination and is prior to the date specified
in such Notice of Termination. A Notice of Termination submitted by the Company
may provide for a Termination Date on the date Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion. The failure by the Company or Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
or Good Reason shall not waive any right of such Party hereunder or preclude
such Party from asserting such fact or circumstance in enforcing such Party’s
rights hereunder.


8.No Mitigation. Except as provided in Section 6(b)(2) for continued Health Plan
coverage or Section 6(b)(3) regarding excess parachute payments, Executive shall
not be required to mitigate the amount of any payment or other benefits provided
under this Agreement by seeking other employment or in any other manner.


9.Restrictive Covenants. As an inducement to the Company to enter into this
Agreement, Executive represents to, and covenants with or in favor of, the
Company that Executive will comply with all of the restrictive covenants in
Sections 9 through 17, as a condition to the Company’s obligation to provide any
benefits to Executive under this Agreement.


10.Trade Secrets.


(a)Access to Trade Secrets. As of the Effective Date and on an ongoing basis,
the Company agrees to give Executive access to Trade Secrets which the Executive
did not have access to, or knowledge of, before Executive’s commencement of
employment with the Company.


(b)Agreement Not to Use or Disclose Trade Secrets. In exchange for the Company’s
promises to provide Executive with access to Trade Secrets, and the other
consideration and benefits provided to Executive under this Agreement, Executive
agrees, during the Employment Period, and any time thereafter, not to disclose
to anyone, including, without limitation, any person, firm, corporation or other
entity, or publish or use for any purpose, any Trade Secrets, except (1) as
required in the ordinary course of the business of the Company or an Affiliate
or (2) as authorized by the Company or Affiliate, as applicable. Executive
acknowledges that Trade Secrets (A) have been and will be developed or acquired
by the Company (or an Affiliate) through the expenditure of substantial time,
effort and money and (B) provide the Company (or an Affiliate) with an advantage
over competitors who do not know or use Trade Secrets.


Executive shall hold in a fiduciary capacity for the benefit of the Company (or
its Affiliate, as applicable) any Trade Secret relating to the Company or any of
its Affiliates, and their respective businesses, which (a) has been obtained by
Executive during his employment by the Company (or any Affiliate) and (b) is not
public knowledge other than via an unauthorized disclosure made by Executive in
violation of this Agreement. Executive acknowledges and agrees that all Trade
Secrets are, and will continue to be, the exclusive property of the Company or
Affiliate, as applicable.
Executive shall not at any time disclose to any person or entity, or publish, or
use for any unauthorized purpose, any Trade Secret, except as the Company
directs or under compulsion of law. Executive agrees to give notice to the
Company of any attempt to compel disclosure of any Trade Secret within five (5)
business days after Executive is informed that such disclosure is being, or will
be, compelled. Any such notice shall contain a copy of the subpoena, order or
other process used to compel disclosure.
The agreements and covenants in this Section 10(b) apply to all Trade Secrets,
whether now known or later to become known to Executive. In addition, these
provisions shall be in addition to, and not limit or restrict in any way, any
other confidentiality agreement or covenant between the Executive and the
Company or any of its Affiliates.





--------------------------------------------------------------------------------





(c)Agreement to Refrain from Defamatory Statements. Executive shall refrain,
both during the Employment Period and thereafter, from publishing any oral or
written statements about any directors, partners, officers, employees, agents,
investors or representatives of the Company or any Affiliate that are (1)
slanderous, libelous, or defamatory; (2) disclose private or confidential
information about the business affairs, directors, partners, officers,
employees, agents, investors or representatives of the Company or any Affiliate;
(3) constitute an intrusion into the seclusion or private lives of any such
person; (4) give rise to unreasonable publicity about the private life of any
such person; (5) place any such person in a false light before the public; or
(6) constitute a misappropriation of the name or likeness of any such person. A
violation or threatened violation of these restrictive covenants may be enjoined
by a court of law notwithstanding the arbitration provisions of Section 31.


The Company and its Affiliates shall refrain, both during the Employment Period
and thereafter, from publishing any oral or written statements about Executive
that are (1) slanderous, libelous, or defamatory; (2) disclose private or
confidential information about Executive; (3) constitute an intrusion into the
seclusion or private life of Executive; (4) give rise to unreasonable publicity
about the private life of Executive; (5) place Executive in a false light before
the public; or (6) constitute a misappropriation of the name or likeness of
Executive. A violation or threatened violation of these restrictive covenants
may be enjoined by a court of law notwithstanding the arbitration provisions of
Section 31.
(d)Definitions. The following terms, when used in this Agreement, are defined
below:


(1)“Restricted Territory” means the counties of Kingfisher, Garfield, Blaine and
Major county in Oklahoma as well as any county, or equivalent political or
governmental subdivision, of any state, district, or territory of North America
in which the Company or any of its Affiliates (i) owns at least 25% of its
assets or (ii) derives at least 25% of its revenues from operations ; and any
area adjacent to such counties, or equivalent political or governmental
subdivision, to the extent such adjacent areas are within a 50-mile radius of
any (x) producing property or leasehold of the Company or any of its Affiliates
or (y) assets relating to the gathering, processing, storage, treating or
transmission of oil or natural gas or otherwise generally considered “midstream”
in nature in accordance with generally accepted U.S. oil and gas industry
practices and customs (“Midstream Assets”) of the Company or any of its
Affiliates.


(2)“Trade Secrets” means any and all information and materials (in any form or
medium) that are proprietary to the Company or an Affiliate, or are treated as
confidential by the Company or an Affiliate as part of, or relating to, any
portion of its or their businesses (whether or not owned or developed by the
Company or an Affiliate) and that are not generally known by other persons or
entities in the same type of business.


For purposes of the Agreement, Trade Secrets include, without limitation, the
following: all of the Company’s or Affiliate’s research, technical and business
information, whether patentable or not, which is of a confidential, trade secret
or proprietary character, and which is either developed by the Executive alone,
or with others or by others; all non-public information that the Company or an
Affiliate has marked as confidential or has otherwise described to Executive
(either in writing or orally) as confidential; all non-public information
concerning the Company’s or Affiliate’s products, services, prospective products
or services, research, prospects, leases, surveys, seismic data, drilling data,
designs, prices, costs, marketing plans, marketing techniques, studies, test
data, leasehold and royalty owners, investors, suppliers and contracts; all
business records and plans; all personnel files; all financial information of or
concerning the Company or an Affiliate; all information relating to the
Company’s operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company or an Affiliate; all computer hardware or software
manuals of the Company or an Affiliate; all Company or Affiliate training or
instruction manuals; all Company or Affiliate electronic data; and all computer
system passwords and user codes.
11.Duty to Return Company Documents and Property. Upon the Termination Date,
Executive shall immediately return and deliver to the Company any and all
papers, books, records, documents, memoranda and manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, belonging to the
Company or relating to its business, in Executive’s possession, whether prepared
by Executive or others. If at any time after the Termination Date, Executive
determines that Executive has any Trade Secrets in Executive’s possession or
control, Executive shall immediately return them to the Company, including all
copies thereof.


12.Best Efforts and Disclosure. Executive agrees that, while employed with the
Company under this Agreement, Executive’s services shall be devoted on a full
time basis to the Company’s business, and Executive shall use best efforts to
promote its success. Further, Executive shall promptly disclose to the Company
all ideas, inventions, computer programs, and discoveries, whether or not
patentable or copyrightable, which Executive may conceive or make, alone or with
others, during





--------------------------------------------------------------------------------





Executive’s period of employment with the Company or its Affiliates, whether or
not during working hours, and which directly or indirectly:
(a)
relate to a matter within the scope, field, duties or responsibility of
Executive’s employment with the Company or within the scope or field of the
Company’s or an Affiliate’s business; or



(b)
are based on any knowledge of the actual or anticipated business or interests of
the Company; or



(c)
are aided by the use of time, materials, facilities or information of the
Company or an Affiliate.



Executive assigns to the Company, without further compensation, any and all
rights, titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world. Executive recognizes that all ideas
inventions, computer programs and discoveries of the type described above,
conceived or made by Executive alone or with others within 12 months after the
Termination Date (voluntary or otherwise), are likely to have been conceived in
significant part either while employed by the Company or as a direct result of
knowledge Executive had of proprietary information or Trade Secrets.
Accordingly, Executive agrees that such ideas, inventions or discoveries shall
be presumed to have been conceived during Executive’s period of employment with
the Company or its Affiliates, unless and until the contrary is clearly
established by the Executive.
13.Inventions and Other Works. Any and all writings, computer software,
inventions, improvements, processes, procedures and/or techniques which
Executive may make, conceive, discover, or develop, either solely or jointly
with any other person or persons, at any time during Executive’s period of
employment with the Company or its Affiliates, whether at the request or upon
the suggestion of the Company or otherwise, which relate to or are useful in
connection with any business now or hereafter carried on or contemplated by the
Company, including developments or expansions of its present fields of
operations, shall be the sole and exclusive property of the Company. Executive
agrees to take any and all actions necessary or appropriate so that the Company
can prepare and present applications for copyright or letters patent therefor,
and secure such copyright or letters patent wherever possible, as well as
reissue renewals, and extensions thereof, and obtain the record title to such
copyright or patents. Executive shall not be entitled to any additional or
special compensation or reimbursement regarding any such writings, computer
software, inventions, improvements, processes, procedures and techniques.
Executive acknowledges that the Company from time to time may have agreements
with other persons or entities which impose obligations or restrictions on the
Company regarding inventions made during the course of work thereunder or
regarding the confidential nature of such work. Executive agrees to be bound by
all such obligations and restrictions, and to take all action necessary to
discharge the obligations of the Company.


14.Non-Solicitation Restriction. Executive hereby agrees that in order to
protect Trade Secrets, it is necessary to enter into the following restrictive
covenant, which is ancillary to the enforceable promises between the Company and
Executive in Sections 9 through 13 and other provisions of this Agreement.
During the Executive’s employment and for a period of one (1) year following the
Termination Date (regardless of the reason for termination), Executive hereby
covenants and agrees that he will not, directly or indirectly, without obtaining
the express written consent of the Board, either individually or as a principal,
partner, agent, consultant, contractor, employee, or as a director or officer of
any entity, or in any other manner or capacity whatsoever, except on behalf of
the Company, solicit business, attempt to solicit business, or conduct business,
in products or services competitive with any products or services offered or
performed by the Company or its Affiliates in any business which the Company or
any of its Affiliates does business, prepared to conduct business as of the
Termination Date (or if the applicable activity occurs before the Termination,
Date, then as of the date on which such activity occurs), or has any business
interest within the Restricted Territory as of the Termination Date (or if the
applicable activity occurs before the Termination, Date, then as of the date on
which such activity occurs), (a) from those individuals or entities with whom
the Company or Affiliate conducted or prepared to conduct business in the
Restricted Territory during the Executive’s employment with the Company or (b)
with respect to any assets or holdings in which the Company or Affiliate had any
interest in the Restricted Territory at any time during the two-year period
ending on the earlier of the Termination Date or the date on which such activity
occurs.


15.Non-Competition Restriction. Executive hereby agrees that in order to protect
Trade Secrets, it is necessary to enter into the following restrictive covenant,
which is ancillary to the enforceable promises between the Company and Executive
in Sections 9 through 14 and other provisions of this Agreement. Executive
hereby covenants and agrees that during Executive’s period of employment with
the Company or its Affiliates, and for a period of one (1) year following the
Termination Date (regardless of the reason for termination), Executive will not,
without obtaining the express written consent of the Company, engage in any
capacity, directly or indirectly (whether as proprietor, stockholder, director,
partner, employee, agent, independent contractor, consultant, trustee, or in any
other capacity), with respect to any entity engaged or preparing to engage in
the business of oil and gas exploration and production, the acquisition,
development or operation of Midstream Assets or any other aspect of the
Company’s or an Affiliate’s business, in each case, within the Restricted
Territory (a “Competing Enterprise”); provided, however, Executive shall not be
deemed to be participating or engaging in a Competing Enterprise solely by
virtue of the ownership





--------------------------------------------------------------------------------





of not more than one percent (1%) of any class of stock or other securities
which are publicly traded on a national securities exchange or in a recognized
over-the-counter market.


16.No Recruitment Restriction. Executive agrees that during Executive’s period
of employment with the Company or its Affiliates, and for a period of one (1)
year following the Termination Date (regardless of the reason for termination),
without obtaining the express written consent of the Company, Executive shall
not, either directly or indirectly, or by acting in concert with another person
or entity, (a) hire any employee or independent contractor performing services
for the Company or any Affiliate, or any such individual who performed services
for the Company or any Affiliate at any time during the one-year period ending
on the earlier of the Termination Date or the date on which such hiring occurs,
or (b) solicit or influence or seek to solicit or influence, any employee or
independent contractor performing services for the Company or any Affiliate, or
any such individual who performed services for the Company or any Affiliate at
any time during the one-year period ending on the earlier of the Termination
Date or the date on which such activity occurs, to terminate, reduce or
otherwise adversely affect such individual’s employment or other relationship
with the Company or any Affiliate. Notwithstanding the foregoing, Executive
shall not be prohibited from hiring an independent contractor to the extent (i)
such contractor is not working full-time for the Company or any Affiliate and
(ii) such hiring does not interfere with the contractor’s performance of
services for the Company or any Affiliate.


17.Business Opportunities. During Executive’s period of employment with the
Company or its Affiliates and for a period of one (1) year following the
Termination Date (regardless of the reason for termination), the Executive
assigns and agrees to assign without further compensation to the Company, its
Affiliates and its successors, assigns or designees, all of the Executive’s
right, title and interest in and to all Business Opportunities (defined below),
and further acknowledges and agrees that all Business Opportunities constitute
the exclusive property of the Company. The Executive shall present all Business
Opportunities to the Company, and shall not exploit a Business Opportunity. For
purposes of this Agreement, “Business Opportunities” means all business ideas,
prospects, or proposals pertaining to oil and gas exploration and production,
the acquisition, development or operation of Midstream Assets or any other
aspect of the Company’s or an Affiliate’s business, and any business the Company
or any Affiliate prepared to conduct, or contemplated conducting during
Executive’s employment with the Company, which are developed by the Executive or
originated by any third party and brought to the attention of the Executive,
together with information relating thereto; provided however, that for the one
(1) year period following the Termination Date, “Business Opportunities” shall
be limited to those Business Opportunities in the Restricted Territory as such
area is defined on the Termination Date. For the avoidance of doubt, this
Section 17 is not intended to limit or narrow the Executive’s duties or
obligations under federal or state law with respect to corporate opportunities.


18.Tolling. If Executive violates any of the restrictions contained in Sections
9 through 17, then notwithstanding any provision hereof to the contrary, the
restrictive period will be suspended and will not run in favor of Executive from
the time of the commencement of any such violation, unless and until such time
when the Executive cures the violation to the reasonable satisfaction of the
Company.


19.Reformation. If a court or arbitrator rules that any time period or the
geographic area specified in any restrictive covenant in Sections 9 through 17
is unenforceable, then the time period will be reduced by the number of months,
or the geographic area will be reduced by the elimination of such unenforceable
portion, or both, so that the restrictions may be enforced in the geographic
area and for the time to the full extent permitted by law.


20.No Previous Restrictive Agreements. Executive represents that, except as
disclosed in writing to the Company as of the Effective Date, Executive is not
bound by the terms of any agreement with any previous employer or other third
party to (a) refrain from using or disclosing any confidential or proprietary
information in the course of Executive’s employment by the Company or (b)
refrain from competing, directly or indirectly, with the business of such
previous employer or any other person or entity. Executive further represents
that Executive’s performance under this Agreement and work duties for the
Company do not, and will not, breach any agreement to keep in confidence any
proprietary information, knowledge or data acquired by Executive in confidence
or in trust prior to Executive’s employment with the Company, and Executive will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.


21.Conflicts of Interest. In keeping with Executive’s fiduciary duties to the
Company, Executive hereby agrees that Executive shall not become involved in a
conflict of interest, or upon discovery thereof, allow such a conflict to
continue at any time during Executive’s period of employment with the Company or
its Affiliates. In this respect, Executive agrees to fully comply with the
conflict of interest agreement entered into by Executive as an employee, officer
or director of the Company or an Affiliate. In the instance of a violation of
the conflict of interest agreement to which Executive is a party, it may be
necessary for the Company to terminate Executive’s employment for Cause.







--------------------------------------------------------------------------------





22.Remedies. Executive acknowledges that the restrictions contained in Sections
9 through 21 of this Agreement, in view of the nature of the Company’s business,
are reasonable and necessary to protect the Company’s legitimate business
interests, and that any violation of this Agreement would result in irreparable
injury to the Company. Notwithstanding the arbitration provisions in Section 31,
in the event of a breach or a threatened breach by Executive of any provision of
Sections 9 through 21 of this Agreement, the Company shall be entitled to a
temporary restraining order and injunctive relief restraining Executive from the
commission of any breach, and to recover the Company’s attorneys’ fees, costs
and expenses related to the breach or threatened breach. Nothing contained in
this Agreement shall be construed as prohibiting the Company from pursuing any
other remedies available to it for any such breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs. These covenants and agreements shall each be construed as independent
of any other provisions in this Agreement, and the existence of any claim or
cause of action by Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants and agreements.


23.No Interference. Notwithstanding any other provision of this Agreement, (a)
Executive may disclose confidential information when required to do so by a
court of competent jurisdiction, by any governmental agency having authority
over Executive or the business of the Company or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information, in each
case, subject to Executive’s obligations to notify the Company under Section
10(b); and (b) nothing in this Agreement is intended to interfere with
Executive’s right to (1) report possible violations of state or federal law or
regulation to any governmental or law enforcement agency or entity; (2) make
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation (including the right to receive an award for
information provided to any such government agencies); (3) file a claim or
charge any governmental agency or entity; or (4) testify, assist, or participate
in an investigation, hearing, or proceeding conducted by any governmental or law
enforcement agency or entity, or any court. For purposes of clarity, in making
or initiating any such reports or disclosures or engaging in any of the conduct
outlined in subsection (b) above, Executive may disclose confidential
information to the extent necessary to such governmental or law enforcement
agency or entity or such court, need not seek prior authorization from the
Company, and is not required to notify the Company of any such reports,
disclosures or conduct.


24.Defend Trade Secrets Act. Executive is hereby notified in accordance with the
Defend Trade Secrets Act of 2016 that Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. If Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to Executive’s attorney and use the trade
secret information in the court proceeding if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.


25.Withholdings; Right of Offset. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal employee deductions made
with respect to Company’s employees generally, and (c) any advances made to
Executive and owed to Company.


26.Nonalienation. Subject to Section 37, the right to receive payments under
this Agreement shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge or encumbrance by Executive, dependents or
beneficiaries of Executive, or to any other person who is or may become entitled
to receive such payments hereunder. The right to receive payments hereunder
shall not be subject to or liable for the debts, contracts, liabilities,
engagements or torts of any person who is or may become entitled to receive such
payments, nor may the same be subject to attachment or seizure by any creditor
of such person under any circumstances, and any such attempted attachment or
seizure shall be void and of no force and effect.


27.Incompetent or Minor Payees. Should the Company determine, in its discretion,
that any person to whom any payment is payable under this Agreement has been
determined to be legally incompetent or is a minor, any payment due hereunder,
notwithstanding any other provision of this Agreement to the contrary, may be
made in any one or more of the following ways: (a) directly to such minor or
person; (b) to the legal guardian or other duly appointed personal
representative of the person or estate of such minor or person; or (c) to such
adult or adults as have, in the good faith knowledge of the Company, assumed
custody and support of such minor or person; and any payment so made shall
constitute full and complete discharge of any liability under this Agreement in
respect to the amount paid.


28.Severability. It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 31), the Parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed





--------------------------------------------------------------------------------





ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.


29.Title and Headings; Construction
. In the interpretation of the Agreement, except where the context clearly
otherwise requires:
(a)“including” or “include” does not denote or imply any limitation;


(b)“or” has the inclusive meaning “and/or”;


(c)the singular includes the plural, and vice versa, and each gender includes
each of the others;


(d)captions or headings are only for reference and are not to be considered in
interpreting the Agreement;


(e)“Section” refers to a Section of the Agreement, unless otherwise stated in
the Agreement;


(f)the words “herein”, “hereof”, “hereunder” and other compounds of the word
“here” shall refer to the entire Agreement and not to any particular provision;
and


(g)a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof or as the successor thereto.


30.Governing Law; Jurisdiction. All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of Texas, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than Texas. Jurisdiction and venue of any action or
proceeding relating to this Agreement or any Dispute (to the extent arbitration
is not required under Section 31) shall be exclusively in Harris County, Texas.
31.Mandatory Arbitration. Except as provided in subsection (h) of this Section
31, any Dispute must be resolved by binding arbitration in accordance with the
following:


(a)Either Party may begin arbitration by filing a demand for arbitration in
accordance with the Commercial Arbitration Rules of the AAA (the “Arbitration
Rules”) and concurrently notifying the other Party of that demand. If the
Parties are unable to agree upon a panel of three neutral arbitrators within
twenty days after the demand for arbitration was filed (the Parties agree to a
reasonable, one-time extension of that twenty-day period), either Party may
request the Houston, Texas office of the American Arbitration Association
(“AAA”) to appoint the arbitrator or arbitrators necessary to complete the panel
in accordance with the Arbitration Rules. Each arbitrator so appointed shall be
deemed accepted by the Parties as part of the panel. Notwithstanding the
foregoing, the Parties, by mutual consent, may agree to a single arbitrator
instead of a panel of three arbitrators and, in such event, references herein to
“panel” shall refer to the single appointed arbitrator.


(b)The arbitration shall be conducted in the Houston, Texas metropolitan area at
a place and time agreed upon by the Parties with the panel, or if the Parties
cannot agree, as designated by the panel. The panel may, however, call and
conduct hearings and meetings at such other places as the Parties may agree or
as the panel may, on the motion of one Party, determine to be necessary to
obtain significant testimony or evidence.


(c)The panel may authorize any and all forms of discovery upon a Party’s showing
of need that the requested discovery is likely to lead to material evidence
needed to resolve the Dispute and is not excessive in scope, timing, or cost.


(d)The arbitration shall be subject to the Federal Arbitration Act and conducted
in accordance with the Arbitration Rules to the extent that they do not conflict
with this Section  31. The Parties and the panel may, however, agree to vary to
provisions of this Section 31 or the matters otherwise governed by the
Arbitration Rules as permitted by law.


(e)The arbitration hearing shall be held within 60 days after the appointment of
the panel. The panel’s final decision or award shall be made within 30 days
after the hearing. That final decision or award shall be made by unanimous or
majority vote or consent of the arbitrators constituting the panel, and shall be
deemed issued at the place of arbitration. The panel’s final decision or award
shall be based on the terms and conditions of this Agreement and applicable law.
(f)The panel’s final decision or award may include injunctive relief in response
to any actual or impending breach of this Agreement or any other actual or
impending action or omission of a Party under or in connection with this
Agreement.







--------------------------------------------------------------------------------





(g)The panel’s final decision or award shall be final and binding upon the
Parties, and judgment upon that decision or award may be entered in any court
having jurisdiction. The Parties waive any right to apply or appeal to any court
for relief from the preceding sentence or from any decision of the panel that is
made before the final decision or award.


(h)Nothing in this Section 31 limits the right of either Party to apply to a
court having jurisdiction to (i) enforce the agreement to arbitrate in
accordance with this Section 31, (ii) seek provisional or temporary injunctive
relief, in response to an actual or impending breach of the Agreement or
otherwise so as to avoid an irreparable damage or maintain the status quo, until
a final arbitration decision or award is rendered or the Dispute is otherwise
resolved, or challenge or vacate any final arbitration decision or award that
does not comply with this Section  31. In addition, nothing in this Section 31
prohibits the Parties from resolving any Dispute (in whole or in part) at any
time by mutual agreement or compromise. This Section 31 shall also not preclude
the Parties at any time from mutually agreeing to pursue non-binding mediation
of the Dispute.


(i)The panel may proceed to an award notwithstanding the failure of any Party to
participate in such proceedings. The prevailing Party in the arbitration
proceeding may be entitled to an award of reasonable attorneys’ fees incurred in
connection with the arbitration in such amount, if any, as determined by the
panel in its discretion. The costs of the arbitration shall be borne equally by
the Parties unless otherwise determined by the panel in its award.


(j)The panel shall be empowered to impose sanctions and to take such other
actions as it deems necessary to the same extent a judge could impose sanctions
or take such other actions pursuant to the Federal Rules of Civil Procedure and
applicable law. Each Party agrees to keep all Disputes and arbitration
proceedings strictly confidential except for disclosure of information required
by applicable law which cannot be waived.


32.Binding Effect; Third Party Beneficiaries. Subject to Section 37, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto,
and to their respective heirs, executors, beneficiaries, personal
representatives, successors and permitted assigns hereunder; otherwise this
Agreement shall not be for the benefit of any third parties.


33.Entire Agreement; Amendment and Termination. This Agreement contains the
entire agreement of the Parties hereto with respect to the matters covered
herein; moreover, this Agreement supersedes all prior and contemporaneous
agreements and understandings, oral or written, between the Parties concerning
the subject matter hereof. This Agreement may be amended, waived or terminated
only by a written instrument that is identified as an amendment, waiver or
termination hereto, and is executed on behalf of both Parties. Executive hereby
acknowledges and represents that in executing this Agreement, he did not rely
on, has not relied on, and specifically disavows any reliance on any
communications, promises, statements, inducements, or representation(s), oral or
written, by the Company, except as expressly contained in this Agreement. The
Parties represent that they relied on their own judgment in entering into this
Agreement.


34.Section 409A.


(a)General. Any provisions of the Agreement that are subject to Section 409A of
the Code and the regulations and other authoritative guidance issued thereunder
(“Section 409A”), are intended to comply with all applicable requirements of
Section 409A, or an exemption from the application of Section 409A, and shall be
interpreted and administered accordingly. Notwithstanding any provision of this
Agreement to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit that constitutes “non-qualified deferred
compensation” (within the meaning of Section 409A) upon or following a
termination of the Executive’s employment unless such termination is also a
“separation from service” (as defined under Section 409A) (a “Separation from
Service”) and, for purposes of any such provision, references herein to a
“termination,” “termination of employment” or like terms shall mean a Separation
from Service, if applicable. Each payment under this Agreement shall be treated
as a separate payment for purposes of Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement.


(b)Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if any payment or other benefit provided hereunder would be subject to
additional taxes and interest under Section 409A because the timing of such
payment is not delayed as required by Section 409A for a “specified employee”
(as defined under Section 409A), then if the Executive is on the date of
Executive’s Separation from Service a specified employee, any such payment or
benefit that Executive would otherwise be entitled to receive during the first
six months following the Separation from Service shall be accumulated and paid
in a lump sum within ten (10) days after the date that is six months following
the date of the Separation from Service, or such earlier date upon which such
amount can be paid under Section 409A without being subject to such additional
taxes and interest such as, for example, upon the Executive’s death. Any
remaining payments due to Executive under this Agreement shall be paid as
otherwise provided in this Agreement.







--------------------------------------------------------------------------------





(c)Reimbursements and In-Kind Benefits. Notwithstanding any provision of this
Agreement to the contrary, any reimbursements or in-kind benefits provided under
this Agreement that constitute “nonqualified deferred compensation” within the
meaning of Section 409A shall be paid to Executive no later than December 31 of
the year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Executive’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for other benefits.


(d)No Section 409A Representations. Notwithstanding the foregoing, the Company
makes no representations, warranties, or guarantees regarding the tax
consequences of this Agreement, or any payments made hereunder, under Section
409A or otherwise, and has advised the Executive to consult with Executive’s own
tax advisor.


35.Survival of Certain Provisions. Provisions of this Agreement which by their
terms must survive the termination of this Agreement shall survive any such
termination or expiration of this Agreement or termination of Executive’s
employment, as applicable, including, without limitation, Executive’s
obligations under Sections 9 through 18 and the Company’s obligations under
Section 6.


36.Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party or any
similar or dissimilar provision or condition at the same or any subsequent time.
The failure of any party hereto to take any action by reason of any breach will
not deprive such party of the right to take action at any time while such breach
continues.


37.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its Affiliates (and its and their successors), as
well as upon any person or entity acquiring, whether by merger, consolidation,
purchase of assets, dissolution or otherwise, all or substantially all of the
capital stock, business and/or assets of the Company (or its successor)
regardless of whether the Company is the surviving or resulting entity. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, dissolution or otherwise) to all or substantially all of
the capital stock, business or assets of the Company to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had occurred;
provided, however, no such assumption shall relieve the Company or any of its
Affiliates (or any successor thereof) of any of its duties or obligations
hereunder unless otherwise agreed, in writing, by Executive.


This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, and
heirs. In the event of the death of Executive while any amount is payable
hereunder, all such amounts shall be paid to the Designated Beneficiary.
38.Notice. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other party at the address for that party set
forth below that party’s signature on this Agreement, or at such other address
as the recipient has designated by Notice to the other party, by electronic
mail, delivery and read receipt required, or by facsimile, confirmation of
delivery required.


Each notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal),
or (b) by telecopy or facsimile shall be deemed given received) and effective on
the date of actual receipt (with the confirmation of transmission being deemed
conclusive evidence of receipt, except where the intended recipient has promptly
notified the other party that the transmission is illegible). Nevertheless, if
the date of delivery or transmission is not a business day, or if the delivery
or transmission is after 5:00 p.m. (local time) on a business day, the notice or
other communication shall be deemed given, received, and effective on the next
business day.
39.Executive Acknowledgment. Executive acknowledges (a) being knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, (b) having read this Agreement and understanding its terms and
conditions, (c) having been given an ample opportunity to discuss this Agreement
with his personal legal counsel prior to execution, and (d) that no strict rules
of construction shall apply for or against the drafter or any other party.
Executive hereby represents that he is free to enter into this Agreement
including, without limitation, that he is not subject to any covenant not to
compete, confidentiality agreement or other restrictive agreement or covenant,
with former employer or otherwise, that could conflict with this Agreement or
his duties hereunder.







--------------------------------------------------------------------------------





40.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both Parties.


41.Parent Acknowledgment and Guarantee. Alta Mesa is the direct or indirect
parent of the Company. Alta Mesa hereby unconditionally guarantees full and
timely performance of the obligations of the Company and its Affiliates under
this Agreement. The foregoing guarantee shall include the guarantee of the
payment of all benefits and payments due Executive hereunder as a result of the
nonperformance of any of such obligations or agreements so guaranteed or as a
result of the nonperformance of this guarantee. Executive may, at his option,
proceed against Alta Mesa for damages for default in the performance thereof,
without first proceeding against the Company or against any of its properties or
Affiliates. Alta Mesa further agrees that its guarantee shall be an irrevocable
guarantee and shall continue in effect notwithstanding any extension or
modification of any guaranteed obligation, any assumption of any such guaranteed
obligation by any other party, or any other act or thing which might otherwise
operate as a legal or equitable discharge of a guarantor, and Alta Mesa hereby
waives all special suretyship defenses and notice requirements. This guarantee
shall also be binding upon all successors and assigns of all of substantially
all of the business or assets of Alta Mesa. Section 31 shall apply to Disputes
between Alta Mesa and Executive mutatis mutandis.
[Signature pages follow.]
IN WITNESS WHEREOF, Executive has executed this Agreement, the Company has
caused this Agreement to be executed in its name and on its behalf by its duly
authorized officer, and Alta Mesa has caused this Agreement to be executed in
its name and on its behalf by its duly authorized officer solely for purposes of
Section 41 of the Agreement, to be effective as of the Effective Date.
EXECUTIVE:


________________________________________
[insert name]


Address for Notices:


Most recent mailing address for Executive in the Company’s personnel files


[Signature pages continue.]












































COMPANY:







--------------------------------------------------------------------------------





ALTA MESA SERVICES, LP, a Texas limited partnership
By:
OEM GP, LLC,

a Texas limited liability company
its general partner


By:
Alta Mesa Holdings, LP,

a Texas limited partnership
its sole member


By:
Alta Mesa Holdings GP, LLC

a Texas limited liability company
its general partner




By:
_________________________________

Name:
Harlan H. Chappelle

Title:
Chief Executive Officer



Address for Notices:


OEM GP, LLC
c/o Alta Mesa Resources, Inc.
15021 Katy Freeway, Suite 400
Houston, TX 77094


Attn: Chief Executive Officer


[Signature pages continue.]






















































Solely for purposes of Section 41 of the Agreement:







--------------------------------------------------------------------------------





ALTA MESA HOLDINGS, LP, a Texas limited partnership


By:
Alta Mesa Holdings GP, LLC

a Delaware limited liability company
its general partner




By:
_________________________________

Name:
Harlan H. Chappelle,

Title:
Chief Executive Officer



Address for Notices:


Alta Mesa Holdings, LP
c/o Alta Mesa Resources, Inc.
15021 Katy Freeway, Suite 400
Houston, TX 77094


Attn: Chief Executive Officer


[End of Signatures.]







